             Case 1:19-cv-11294-PAE Document 52 Filed 08/03/20 Page 1 of 4



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                              Direct Number: (212) 326-8338
                                                                                                  mwlampe@jonesday.com




                                                 August 3, 2020

VIA ECF
The Honorable Paul A. Engelmayer
U.S. District Judge
U.S. District Court, Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

              Re:      McHenry v. Fox News Networks, LLC et al., Case No. 1:19-cv-11294-PAE

Dear Judge Engelmayer:

        This Firm represents Defendants Fox News Network, LLC (“Fox News”), Fox
Corporation, John Finley, Monica Mekeel, and Jennifer Rauchet (collectively, the “Fox Parties”).
The Fox Parties believe that the parties should maximize the effectiveness and efficiency of their
case planning and discovery activities so that this matter may proceed to resolution in the most
streamlined manner possible. Thus, the Court should deny Plaintiff’s motion to compel the Fox
Parties to conduct a Rule 26(f) conference (Doc. No. 51) and prematurely launch into potentially
needless discovery before the Court issues rulings that will determine the claims, issues, and
parties in this case. There are six defendants in the case, and five have moved to dismiss all claims
against them. 1 The Fox Parties respectfully request that Your Honor order the parties to conduct
the Rule 26(f) conference after the Court resolves the pending motions.

        On June 23, 2020, counsel for Plaintiff e-mailed counsel for Defendants stating “It is our
understanding that we may move forward with the Rule 26 Conference during the pendency of the
Motion to Dismiss, if the parties agree,” and asking if Defendants agreed. On July 6, 2020, counsel
for Plaintiff asked again if Defendants agreed, and on July 22, changed course and said that they
would move to compel the Rule 26(f) conference if Defendants did not agree to hold the Rule 26(f)
conference. On July 23, the Fox Parties replied, stating that holding a Rule 26(f) conference would
be impracticable and inefficient, since motions to dismiss filed by four of five Fox Parties were
pending before the Court. On July 29, the parties met-and-conferred on the issue. On the meet
and confer call, counsel for the Fox Parties explained in detail why holding the Rule 26(f)
conference would not be practicable until the Court decides the pending motions to dismiss and
suggested revisiting the dispute in thirty days, since a decision would likely be issued during that
time. Plaintiff refused and filed her motion to compel the Rule 26(f) conference later that day.

        Fox Corp., Finley, Mekeel, and Rauchet filed a motion to dismiss (Doc. Nos. 43-45) and Defendant
         1

George Murdoch, who is represented by separate counsel, filed a separate motion (Doc Nos. 40-42).




AMSTERDAM • ATL ANTA • BEIJING • BOSTON • BRI SBANE • BRUSSE L S • CHICAGO • CLEVE L AND • COLUMBUS • DAL L AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUSTON • IRVINE • LONDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • SYDNEY • TAIPEI • TOKYO • WASHING TON
         Case 1:19-cv-11294-PAE Document 52 Filed 08/03/20 Page 2 of 4




August 3, 2020
Page 2


   A. The Fox Parties Have Complied With Rule 26(f).

        A Rule 26(f) planning conference shall be held “as soon as practicable—and in any event
at least 21 days before a scheduling conference is to be held or a scheduling order is due under
Rule 16(b).” Rule 26(f)(1). Because the Court has elected not to schedule an initial pretrial
conference, there is no deadline for the parties to conduct a Rule 26(f) conference. Nor is it
“practicable” to hold one now.

        First, it would not be practicable to confer over and complete this Court’s form Civil Case
Management Plan and Scheduling Order (“Proposed Order”) before the Court issues rulings that
will significantly impact the claims, issues and parties in the case. In the Proposed Order, the
parties must set deadlines for, among other items, the length of fact and expert discovery and the
length of trial. The parties will not be well-positioned to determine the anticipated length of
discovery or trial without knowing whether the Court’s rulings will eliminate from the case
numerous issues related to Fox Corp. and the individual defendants, such as whether those parties
are liable under single employer and/or aiding and abetting theories.

        Second, proceeding with discovery prematurely as Plaintiff requests may result in wasted
effort and resources should the moving defendants be dismissed. Rivera v. Heyman, No. 96-cv-
4489, 1997 WL 86394, at *1 (S.D.N.Y. Feb. 27, 1997) (“Given that disposition of the dismissal
motion may significantly narrow, if not eliminate, the issues remaining in the case, proceeding
with discovery while the motion is pending would waste the parties’ resources and would
constitute an undue burden on defendants”). This consideration is amplified here given that five
different defendants have moved to dismiss and stand to be prejudiced by premature discovery.

        Third, the prejudice and inefficiency from a premature Rule 26(f) conference would not be
avoided by proceeding with discovery against only Fox News, as Plaintiff suggests. Such a course
of action may require a second Rule 26(f) conference and separate deadlines for the other
defendants. This would create an inefficient, duplicative, and prejudicial dual-track process for
discovery. Toney v. Harrod, No. 15-cv-3209, 2018 WL 5830398, at *2 (D. Kan. Nov. 7, 2018)
(where some defendants were not subject to dismissal, “the alternatives are a stay of all discovery
or bifurcation,” and since bifurcation is “wholly inefficient” and “inconsistent with the directive
and spirit of [Rule] 1” a stay is more appropriate despite the “desire to avoid further delay”).

   B. ‘Good Cause’ to Stay the Rule 26(f) Conference Exists.

       Even if holding a Rule 26(f) conference were practicable at this time (it is not), this Court
should stay the conference until it decides the pending motions. It is well-settled that a district
court has considerable discretion to stay discovery pursuant to Rule 26(c). Integrated Sys. &
Power, Inc. v. Honeywell Int’l, Inc., No. 09-cv-5874, 2009 WL 2777076, at *1 (S.D.N.Y. Sept. 1,
           Case 1:19-cv-11294-PAE Document 52 Filed 08/03/20 Page 3 of 4




August 3, 2020
Page 3


2009) (citing Rivera, 1997 WL 86394, at *1). To determine whether there is good cause to stay a
Rule 26(f) conference and discovery, courts consider: (1) the strength of the motion that is the
basis for the stay; (2) the breadth and burden of the discovery; and (3) the risk of unfair prejudice
to the party opposing the stay. HAHA Glob., Inc. v. Barclays, No. 19-cv-04749, 2020 WL 832341,
at *1 (S.D.N.Y. Feb. 20, 2020) (citation omitted). Each of these three factors weighs in favor of
staying the Rule 26(f) conference and discovery during the pendency of the motions to dismiss.

        First, courts stay discovery during the pendency of a motion that, on its face, has raised
“substantial arguments for dismissal.” HAHA Glob., 2020 WL 832341, at *1; see Rivera, 1997
WL 86394, at *1 (staying discovery because defendant had more than a “minimal probability of
success”). Here, Fox Corp., Finley, Mekeel, and Rauchet advanced substantial arguments, amply
supported by closely-on-point case law, that the Amended Complaint fails to state a claim against
them. 2 (See Doc. Nos. 43-45.)

        Second, discovery in this action will undoubtedly be broad and burdensome given the
number of defendants and claims asserted by Plaintiff. HAHA Glob., 2020 WL 832341, at *1
(staying discovery during pendency of motion to dismiss because “given the large number [seven]
of Defendants and the large number of claims asserted by Plaintiff, discovery in this action is likely
to be burdensome”); Spinelli v. Nat’l Football League, No. 13-cv-7398, 2015 WL 7302266, at *2
(S.D.N.Y. Nov. 17, 2015) (large number of defendants weighed in favor of staying discovery).

         Third, Plaintiff would not be prejudiced by staying the Rule 26(f) conference and discovery
until after the motions to dismiss have been decided. The pending motions have been fully briefed
since May 11, 2020, and any additional delay is likely to be brief and pose little-to-no risk of fading
memories in this relatively new case. Spencer Trask Software & Info. Servs., LLC v. RPost Int’l
Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002) (“the Court intends to decide the motion [to dismiss]
expeditiously and thus the stay [of discovery] will neither unnecessarily delay the action nor
prejudice the plaintiffs thereby.”); see also Contracto Ltd. v. Fast Search & Transfer Int’l, AS, No.
12-cv-1930, 2012 WL 12252587, at *2 (E.D.N.Y. July 12, 2012) (granting stay because discovery
didn’t commence and therefore wouldn’t be disrupted). Accordingly, should it decide that a Rule
26(f) conference would be practicable, the Court should nonetheless exercise its discretion to stay
the Rule 26(f) conference and the start of discovery.




          2
            Contrary to Plaintiff’s argument (Doc. No. 51, p. 2) that the Defendants’ motions concern whether certain
conduct constitutes discrimination and retaliation, the bulk of Fox Corp., Finley, Mekeel, and Rauchet’s motion
relates to whether Plaintiff adequately pled that Fox Corp. is a single employer with Fox News and that the
individual defendants are subject to aiding and abetting liability.
        Case 1:19-cv-11294-PAE Document 52 Filed 08/03/20 Page 4 of 4




August 3, 2020
Page 4


                                         Respectfully submitted,

                                         Matthew W. Lampe
